Rosetta Resources Inc. October 1, 2013 Jim Craddock Chairman, Chief Executive Officer and President Forward-Looking Statements and Terminology Used This presentation includes forward-looking statements, which give the Company's current expectations or forecasts of future events based on currently available information. Forward-looking statements are statements that are not historical facts, such as expectations regarding drilling plans, including the acceleration thereof, production rates and guidance, resource potential, incremental transportation capacity, exit rate guidance, net present value, development plans, progress on infrastructure projects, exposures to weak natural gas prices, changes in the Company's liquidity, changes in acreage positions, expected expenses, expected capital expenditures, and projected debt balances. The assumptions of management and the future performance of the Company are subject to a wide range of business risks and uncertainties and there is no assurance that these statements and projections will be met. There are risks and uncertainties associated with the Company’s recent acquisition of Permian Basin assets. Factors that could affect the Company's business include, but are not limited to: the risks associated with drilling of oil and natural gas wells; the Company's ability to find, acquire, market, develop, and produce new reserves; the risk of drilling dry holes; oil and natural gas price volatility; derivative transactions (including the costs associated therewith and the abilities of counterparties to perform thereunder); uncertainties in the estimation of proved, probable, and possible reserves and in the projection of future rates of production and reserve growth; inaccuracies in the Company's assumptions regarding items of income and expense and the level of capital expenditures; uncertainties in the timing of exploitation expenditures; operating hazards attendant to the oil and natural gas business; drilling and completion losses that are generally not recoverable from third parties or insurance; potential mechanical failure or underperformance of significant wells; availability and limitations of capacity in midstream marketing facilities, including processing plant and pipeline construction difficulties and operational upsets; climatic conditions; availability and cost of material, supplies, equipment and services; the risks associated with operating in a limited number of geographic areas; actions or inactions of third-party operators of the Company's properties; the Company's ability to retain skilled personnel; diversion of management's attention from existing operations while pursuing acquisitions or dispositions; availability of capital; the strength and financial resources of the Company's competitors; regulatory developments; environmental risks; uncertainties in the capital markets; general economic and business conditions; industry trends; and other factors detailed in the Company's most recent Form 10-K, Form 10- Q and other filings with the Securities and Exchange Commission. If one or more of these risks or uncertainties materialize (or the consequences of such a development changes), or should underlying assumptions prove incorrect, actual outcomes may vary materially from those forecasted or expected. The Company undertakes no obligation to publicly update or revise any forward-looking statements except as required by law.For filings reporting year-end 2012 reserves, the SEC permits the optional disclosure of probable and possible reserves.The Company has elected not to report probable and possible reserves in its filings with the SEC.We use the term “net risked resources” or “inventory” to describe the Company’s internal estimates of volumes of natural gas and oil that are not classified as proved reserves but are potentially recoverable through exploratory drilling or additional drilling or recovery techniques.Estimates of unproved resources are by their nature more speculative than estimates of proved reserves and accordingly are subject to substantially greater risk of actually being realized by the Company.Estimates of unproved resources may change significantly as development provides additional data, and actual quantities that are ultimately recovered may differ substantially from prior estimates. 2 Leverage High-Grade Asset Base •Grow new core area in Permian Basin; vertical and horizontal applications •Maintain position as a leading operator in the high-return Eagle Ford play •Develop combined inventory of approximately 640 MMBoe in liquids-rich Eagle Ford and oil-weighted Permian Basin Successfully Execute Business Plan •Grow total production and liquids volumes while applying cross-basin knowledge •Maintain competitive overall cost structure and margins •Capture firm transportation and processing capacity Test Future Growth Opportunities •Evaluate previously untested Eagle Ford acreage •Continue testing optimal Eagle Ford and Wolfbone well spacing •Pursue new growth targets through bolt-on acquisitions in core areas Maintain Financial Strength & Flexibility •Actively manage and monitor use of debt •Maintain adequate liquidity throughout cycles •Manage exposure to commodity price risk through prudent hedging program Company Strategy - Key Elements 3 Rosetta Resources Asset Overview 4 Eagle Ford 64,650 net acres Central Dimmit Co. Area 8,496 net acres, Dimmit Co. Tom Hanks 3,461 net acres, LaSalle Co. Lopez Farm-In 505 net acres, Live Oak Co. Karnes Trough Area 1,902 net acres in oil window Dewitt & Gonzales Co. Briscoe Ranch 3,545 net acres, Dimmit Co. Encinal 13,756 net acres, Webb & LaSalle Co. Undelineated 6,754 net acres Gates Ranch 26,230 net acres, Webb Co. Permian Gaines Co. Midland Basin - Exploratory 13,124 net acres Market Summary (September 27 Close) Ticker: ROSE Market capitalization: $3.3 billion Share price: Enterprise value: $4.3 billion Reeves Co. Delaware Basin - Delineated 40,182 net acres Permian 0 10 20 Miles Divested ~11 MMBoe Acquired ~145 MMBoe 2 1.Assumes acquisition completed as of 1/1/13. 2.Assumes production contribution from Permian assets effective onthe May 14, 2013 close date. 1 2 Strong Growth Track Record Risked Resource Potential (MMBoe) Production (MBoe/d) 5 2013 Capital Program ($840-$900 Million1) 6 •Continued focus on oil and liquids-rich development 1.2013 Guidance; Includes capitalized interest and other corporate costs; Excludes acquisition capital. 2.Assumes mid-point of 2013 production guidance over 2012 average daily production. Other 11% Permian 20% Eagle Ford 69% Other 11% Facilities 7% Drill & Complete 82% •Rig Programs •Eagle Ford:Five to six rigs •Permian - Delaware Basin: Three rigs growing to six rigs (four rigs in Jun.; five rigs in Sep.) •Fund base capital program from internally-generated cash flow supplemented by borrowings under credit facility Generate ~40% production growth over 20122 7 EAGLE FORD - ESTABLISHED CORE AREA Gates Ranch 26,230 net acres in Webb County Jun 30, 2013 Summary Completions to date: 119 gross completions Locations remaining: 313 net well locations1 Average Well Characteristics Well Costs: $6.5 - $7.0 MM Spacing: 55 acres (475 feet apart) Composite EUR: 1.67 MMBoe Condensate Yield: 65 Bbls/MMcf NGL Yield: 110 Bbls/MMcf Shrinkage: 23% 18 wells drilled yet to be completed 2Q 2013: 11 completions 1.Under current 55-acre spacing assumptions 55 wells Our largest continuous group of producing wells spaced on 55 acres Well Performance on 55 acres Compared to similar offsetting wells spaced at 100 acres The 55 wells are performing in line with comparable offsetting wells drilled and completed early in the development of the area and spaced on 100 acres … 9 Gates Ranch “Upper Eagle Ford” Pilots 10 ’ Drilling Time Performance Gates Ranch Differential Well Performance 12 Webb County Eagle Ford - Time Normalized Gas Equivalents Wet Gas/Condensate Window ROSETTA RESOURCES Eagle Ford Production Briscoe Ranch 3,545 net acres in southern Dimmit County 19 wells drilled yet to be completed 13 Jun 30, 2013 Summary Completions to date: 4 gross completions Locations remaining: 64 net well locations Average Well Characteristics Well Costs: $6.5 - $7.0 MM Spacing: 50 acres (425 feet apart) Condensate Yield: 100 Bbls/MMcf NGL Yield: 130 Bbls/MMcf Shrinkage: 23% Central Dimmit County Area 8,496 net acres located in Dimmit County 14 Jun 30, 2013 Summary Completions to date: 12 gross completions Locations remaining: 104 net well locations Average Well Costs Light Ranch & Vivion: $5.5 - $6.0 MM Lasseter & Eppright: $6.5 - $7.0 MM 2Q 2013: Total 3 completions 3 completions 2Q 2013: 1 completion Lasseter & Eppright Light Ranch 6 total completions 1 well drilled yet to be completed Vivion 3 completions 2Q 2013: 2 completions Lopez Farm-In 505 net acres in Live Oak County 15 Jun 30, 2013 Summary Farm-In from Killam Oil BPO: 100% WI, 75% NRI APO: 65% WI, 48.75 NRI Completions to date: 1 completion - discovery well Locations remaining: 7 net well locations Average Well Characteristics Well Costs: $7.5 - $8.0 MM Spacing: ~50 acres (400 feet apart) 2Q 2013: 1 completion 7-day gross stabilized IP 1,966 Boe/d (46% oil / 24% NGLs) Tom Hanks 3,461 net acres in LaSalle County 16 1 EF well drilled yet to be completed 2Q 2013: 1 EF completion •1 completion - exploration •Un-stabilized test rate at 5 MMcf/d •Gas content includes 1% H2S Pearsall Well Eagle Ford Well Jun 30, 2013 Summary Completions to date: 2 gross completions •Eagle Ford (EF) development •Pearsall exploration Average EF Well Characteristics Well Costs: $5.5 - $7.0 MM Spacing: ~50 acres (400 feet apart) Completions to date: 1 completion - discovery well Locations remaining: 56 net well locations 7-day gross stabilized IP 657 Boe/d (91% oil) 17 PERMIAN BASIN - NEW CORE AREA 1.68,000 gross acres 2.~76% for operated acreage 3.Under 20-acre spacing assumptions Permian - Reeves County 40,182 net acres1 18 Jun 30, 2013 Summary Working Interest: ~60% average2 overall Net Production: 3,100 Boe/d total net production Operated Production: 64 wells currently producing 2,500 Bo/d and 5 MMcf/d Non-operated Production: 36 wells Locations remaining: ~1,500 net vertical Wolfbone locations3 Wolfbone Area Central East Well Costs ($MM, Target): % Oil: 70% 65% % NGL: 16% 19% HIGHLIGHTS Reeves County Vertical Wolfbone •40-acre development; 145 MMBoe net risked resources; ~1,300 gross locations •Tighter-spacing potential Horizontal Wolfcamp •Early stage - operators testing upper and middle Wolfcamp •Completed 4 horizontals in acquired area Avalon / Bone Spring •Additional horizontal upside potential Other Formations •May ultimately recognize upside in deeper, gas-prone formations •Likely requires higher gas price environment Gaines County Exploration Play •Exploration play; no wells drilled to date •Wolfcamp is a likely target 19 Permian - Reeves County Asset Potential Stacked Zones Provide Collection of Vertical/Horizontal Development Opportunities ~145 MMBoe of recoverable reserves on 40 -acre spacing represents less than 5% of estimated total hydrocarbons in place Base Case Upside Reeves County Reeves County - Pecos Area Horizontal Wells 20 Rosetta Operated Rosetta Non-Operated Other Operators Permitted Horizontals 0 Feet •Significant horizontal industry activity •Multiple target reservoirs •Eight Rosetta-operated horizontal wellsdrilled by Comstock & Eagle Net acres Drilling rig activity Wells completed Wells awaiting completion Well Spacing Remaining locations Avg Cost / Well ($M) Rig years (16 wells/year) Years remaining Gates Ranch (75% NRI) 2 - 3 18 55 $6.5 - $7.0 20 Briscoe Ranch (81.3% NRI) 1 4 19 50 64 $6.5 - $7.0 4 Central Dimmit1 (75 - 77% NRI) 1 12 1 60 $5.5 - $7.0 7 Karnes Trough2 (75 - 80% NRI) - 19 6 60 0 $7.5 - $8.0 0 Tom Hanks (77% NRI) 0 - 1 1 1 50 56 $5.5 - $7.0 3 Lopez (75% NRI) 1 1 0 50 7 $7.5 - $8.0 1 Undelineated Acreage3 (75 - 77% NRI) 0 - 1 0 0 50 - 70 47 $5.5 - $7.0 3 Encinal (75 - 77% NRI) - 4 0 80 $6.5 - $7.0 11 Total Eagle Ford 5 - 6 45 50 - 80 $5.5 - $8.0 48 13 (60 wells per year) Tom Hanks (Pearsall) Included Above - 1 0 60 39 Exploration 2 Permian (Reeves Co.) 4 - 6 3 2 20 1,569 4 (Target) 98 16 (~96 wells per year) Total Company 9 - 12 47 20 - 80 $3.5 - $8.0 13 - 16 Total Company Inventory +/- 2,400 net wells remaining as of 8/1/2013 1.Central Dimmit includes L&E, Vivion and Light Ranch 2.Karnes Trough area includes Dubose and Klotzman 3.Denotes roughly 6,800 net acres in the liquids window of the play 4.Assumes 20-acre spacing, vertical wells in Central and East areas. 21 22 MARKETING AND FINANCIAL OVERVIEW Gas Transportation Capacity Firm gross wellhead gas takeaway •245 MMcf/d today Four processing options - Gathering (Plant) •Regency (Enterprise Plants) •Energy Transfer “ETC” Dos Hermanas (King Ranch) •Eagle Ford Gathering (Copano Houston Central) •ETC Rich Eagle Ford Mainline (LaGrange/Jackson) Oil Transportation Capacity Gates Ranch, Briscoe Ranch & Central Dimmit Co. •Plains Crude Gathering - Firm gathering capacity of 25,000 Bbls/d to Gardendale hub with up to 60,000 Bbls storage; operating since April 2012 Karnes Trough •Rosetta-owned oil truck-loading facility operating since late July 2012 •Trucking readily available Eagle Ford Multiple Takeaway Options Gates Ranch NGL Breakdown August 2013 23 Oil •Currently trucked from leases •WTI Midland to WTI Cushing basis back to normal (currently -$0.35 per Bbl) •Oil gravity range 45 - 49 degrees and receives no gravity deducts Natural Gas •Gas is rich and is processed at two plants •Most leases under long-term gathering agreement •Residue gas sales tied to Waha and Permian indices NGLs •NGLs extracted under firm, multi-year gathering/processing agreements •Combination of net proceeds and Mont Belvieu pricing Permian Basin Marketing 24 X X 1 1.Fixed price is based on weighted average of all components of the NGL barrel. Commodity Derivatives Position - September 24, 2013 25 Liquidity Adequate liquidity available to fund 2013 $840 - $900 million capital program Borrowing base raised from $625 million to $800 million on April 12, 2013 Note: Permian Basin acquisition closed on May 14, 2013 26 Investment Summary •Drill-bit focused producer with large acreage positions in liquids-rich Eagle Ford and oil-weighted Permian Basin plays •Attractive new core Delaware Basin position •Successful operator in the high-return Eagle Ford area •Large inventory of future growth opportunities •Financial strength and flexibility; conservative philosophy 27 “Rosetta Resources - Building Rock Solid Value” 28 APPENDIX Karnes Trough Area 1,902 net acres located in oil window 29 Jun 30, 2013 Summary Completions to date: 19 gross completions Locations remaining: As of August, all wells on production Klotzman (Dewitt County) Completions: 15 gross total completions Adele Dubose (Gonzales County) Completions: 4 gross completions Locations remaining: 6 gross wells yet to be completed as of June 30th; all on production in August Capital Efficiency 30 Source: EnerCom E&P Weekly July 26, 2013 report Definitions: TTM - Trailing Twelve months as of 3/31/2013 unless otherwise noted Capital Efficiency - A metric that approximates cash flow generated for each investment dollar. Calculated as (trailing twelve month EBITDA / trailing twelve month production) / 3-Year F&D cost per Mcfe Attractive Well Economics Note: Reserves and Economic metrics are “Unrisked”. Oil price assumptions, $/Bbl - $91.72 in 2013, $89.88 in 2014, $95.00 thereafter. NGL price assumptions, $/Bbl - $42.77 in 2013, $41.91 in 2014, $44.30 thereafter. Gas price assumptions, $/MMBtu - $3.71 in 2013, $4.10 in 2014, $4.60 thereafter. Gates Ranch North Gates Ranch South Briscoe Ranch Klotzman L&E Adele Dubose Vertical Wolfbone Central Vertical Wolfbone
